Citation Nr: 0933426	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-37 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Charlotte Regional Medical Center on 
January 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination by the 
Veterans' Affairs Medical Center (VAMC) in Bay Pines, 
Florida.

In March 2007 the Veteran, assisted by her representative, 
testified by telephone, due to a videoconference malfunction 
the day of her scheduled hearing, from St. Petersburg, 
Florida, before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of that hearing is of record.

In November 2007 the matter was remanded for additional 
development, including acquisition of a police report.  A 
January 14, 2006, dispatch record from the Charlotte County 
Sheriff's Office informs that a report was not made.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care from 
Charlotte Regional Medical Center in Punta Gorda, Florida, on 
January 14, 2006.

2.  This care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Charlotte Regional Medical Center in 
Punta Gorda, Florida, on January 14, 2006, have not been met. 
38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 14, 2006, the Veteran received medical treatment, 
without prior VA approval, from Charlotte Regional Medical 
Center in Punta Gorda, Florida.  During her October 2007 
Board hearing she testified (and treatment records confirm) 
that she was transported on January 14, 2006, to the 
Charlotte Regional Medical Center by officers from the 
Charlotte County Sheriff's Department.  She testified that 
she was removed from her residence by these officers against 
her volition.  She now seeks reimbursement for expenses 
incurred on January 14, 2006.

Payment or reimbursement for emergency services may be made 
only if all of the following conditions are met:  (a) the 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; (b) the claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized); (e) et the time the 
emergency treatment was furnished, the Veteran was enrolled 
in the VA health care system and had received medical 
services within the 24-month period preceding the furnishing 
of such emergency treatment; (f) the Veteran is financially 
liable to the provider of emergency treatment for that 
treatment; (g) the Veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot be 
met if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran or 
the provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment); (h) if the condition for 
which the emergency treatment was furnished was caused by an 
accident or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably available 
to the Veteran or provider against a third party for payment 
of such treatment; and the Veteran has no contractual or 
legal recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider; and (i) the 
Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the Veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  
It is emphasized that this standard would be met if there 
were an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

The Veteran avers that she should be reimbursed because she 
was involuntarily transported from her home by police 
officers for medical care on January 14, 2006; however, the 
evidence of record indicates that the incident leading to 
this care was not of an emergency nature.  In fact, during 
her March 2007 RO hearing the Veteran testified that she was 
"working around the house" when police officers came and 
told her they wanted to take her "to get looked at."  She 
testified that she did not telephone the police for 
assistance, and that no one in her house had done so.  She 
further testified during her October 2007 Board hearing as 
follows:

I had recently lost my mother so I was 
going through, you know, a stressful 
type of situation, and the police came 
out, they asked if I was okay and I 
said I was.  They weren't that sure 
about it, they figured I needed some 
assistance.  They took me to CSU, which 
is Charlotte County Mental Health, 1500 
Educational Blvd. it's in Punta Gorda.  
I walked in there and I wasn't feeling 
the best, slightly under-the-weather, 
so I knew the ladies there, the nurses, 
and they decided that they wanted me to 
go to Charlotte County Regional, so 
they called the officers, the officers 
escorted me there and I had said that I 
was fine and all I wanted to do was go 
home, stay home and they were more 
less, [name of Veteran], you know, 
we're here, we want to help you, you 
really need to talk to someone, so I 
went.  The hospital decided they wanted 
to set me up on a machine to clean out 
my system because they thought that I 
had maybe ingested something that they 
weren't that pleased about, so I had 
been imbibing, I wasn't wasted, but I 
was feeling pretty good.  So they ran 
everything and I said I wanted to go 
home, I was okay, I did not want to 
stay there and finally they said okay 
and called the cab company and they 
brought me home.  

Preliminarily, the Board notes that the Veteran is not 
service-connected for any medical disorder (see October 2003 
statement of the case), so the provisions of 38 U.S.C.A. § 
1728, which pertain to service-connected Veterans, do not 
apply in this case.  See 38 C.F.R. § 1002(i)

As regards the merits of the Veteran's claim, according to 
the Veteran's own testimony, she was not in emergent need of 
medical care on January 14, 2006.  On the contrary, she 
reiterates that she was okay; had been imbibing; and was only 
"slightly under the weather."  The Board finds the 
Veteran's account of the events of January 14, 2006, to be 
highly probative evidence against her claim for medical 
reimbursement.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).

In addition, hospital records confirm that while she 
presented with a blood alcohol level of .349, she was alert 
and in "no acute distress."  The complaint upon 
presentation was depression.  It was noted that she had been 
brought there from CSU for evaluation with complaint of 
drinking all day and being depressed but she did not have 
suicidal or homicidal ideation.  However, it is then noted 
that she was depressed, angry, frustrated, confused and had 
suicidal thoughts with a specific plan but no explanation was 
provided.  It was also indicated that she had a cough, 
trouble breathing and chest pain. Physical examination, 
however, found that there was no respiratory distress, 
regular heart rate and rhythm, and normal breath and heart 
sounds.  Abdomen was non-tender, with normal bowel sounds and 
no organomegaly.  Skin was warm and dry, and there was normal 
range of motion of the extremities, with no signs of injury 
or pedal edema.  During the examination the Veteran denied 
any pain and was independent in her activities of daily 
living, and the physician noted that she ambulated 
independently and was alert, oriented times three, and 
cooperative.  Diagnosis was "ethanol intoxication."  
Disposition was home, "stable."  

The Board finds the foregoing record of medical care rendered 
on January 14, 2006, to be highly probative evidence against 
the Veteran's claim for medical reimbursement.  Owens, 7 Vet. 
App. 429.  There is no indication, contrary to the appellant 
and the representative's argument, that her condition was 
such that not seeking immediate medical attention would have 
been hazardous to life and health.  She reported that she was 
having difficulty breathing and it was noted by the physician 
that she did have a cough.  She presented to the facility at 
20:19 and was discharged at 23:50 following a physical 
examination, which found no respiratory problems, and the 
administration of intravenous medication.  Moreover, the 
appellant testified that she was feeling only slightly ill.  
On remand, the police CAD Operations Report was received and 
indicates that the Veteran was on the phone with the cable 
company crying when the line disconnected.  The company 
called the police who arrived at her residence and took her 
voluntarily to CSU.  The call was completed at 19:32 and it 
is noted that no report was made.  Accordingly, the RO 
complied with the Board's remand by attempting to obtain any 
report that was completed at the time of the incident.  Based 
on the lay and medical evidence the Board finds that there 
was not on January 14, 2006, at the time of the Veteran's 
transportation to Charlotte Regional Medical Center, an 
emergency situation of such severity that delay in the 
acquisition of medical treatment would have been hazardous to 
life or health.  38 U.S.C.A. § 1725(f)(1).  While it was 
indicated in one place in the medical record that she did not 
have suicidal ideation and in another that she had suicidal 
thoughts, the psychiatric examination was normal and there 
was no indication by the physician that suicide was of 
concern in the case.  Accordingly, and without deciding 
regard to whether a VA facility was feasibly available at the 
time of the events on January 14, 2006, the Veteran's request 
for reimbursement must be denied.  See 38 C.F.R. § 17.1002; 
see also Hayes, 6 Vet. App. 66, 68 (holding that all of the 
statutory requirements for reimbursement must be met before 
payment may be authorized).  

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725.  See 
Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat.4110 (2008).  This 
amendment added a provision, which essentially expands one of 
the criteria that defines the meaning of "emergency 
treatment" to include treatment rendered until such time as 
the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer; or . . . such time as a Department 
facility or other Federal facility accepts such transfer if: 
(I) at the time the Veteran could have been transferred 
safely to a Department facility or other Federal facility, no 
Department facility or other Federal facility agreed to 
accept such transfer; and (II) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the Veteran to a 
Department facility or other Federal facility.  These 
criteria are not applicable to this case and need not be 
considered.

A grant based on reasonable doubt in favor of the Veteran has 
not been accorded in view of the Veteran's sworn testimony, 
on two separate occasions, that she was not in need of 
emergent medical care on January 14, 2006; and based on the 
emergency room assessment that the Veteran was in no acute 
distress.  38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a letter dated in September 2006 the Veteran was notified 
of the information and evidence necessary to establish her 
claim for reimbursement of medical expenses.  She was 
apprised of the evidence that VA would seek to provide; and 
of the information and evidence that she was expected to 
provide.  Although the September 2006 notice was provided 
after the February 2006 initial unfavorable decision, the 
Board notes that the claim was subsequently readjudicated by 
way of an October 2006 Statement of the Case.  To the extent 
there was any error in the notice, the Board finds that it 
was not prejudicial as the Veteran was provided with notice 
of the applicable criteria in the statement of the case and 
reasons for the denial.  Accordingly, a reasonable person 
would be expected to understand what was required to 
substantiate the claim.  

Regarding the duty to assist, medical records have been 
obtained and associated with the claims file.  The Veteran 
also testified at a local RO hearing in March 2007, and 
before the undersigned Veterans Law Judge in October 2007.  
The transcripts of those hearings have been associated with 
the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duties in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Reimbursement for unauthorized medical expenses incurred at 
Charlotte Regional Medical Center on January 14, 2006, is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


